DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendments to the Claims 8-9 are sufficient to overcome the 112 rejections from the previous action.
Claims 1-15 are pending. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 11 lines 14-16, in view of Veasey et al., (US 2016/0082192) in view of Enggaard, (US 2002/0120235), stating that the prior art allegedly doesn’t teach “two distinct OCR steps to effectively increase resolution of the dosing process/apparatus”. The examiner has fully considered applicant’s argument, and while the process of Veasey has two OCR steps, Veasey does not teach two distinct OCR steps.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-15 under Veasey et al., (US 2016/0082192) in view of Enggaard, (US 2002/0120235) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Draper (US 2016/0015902). See rejections below.

Claim Objections
Claims 7-8 and 13 are objected to because of the following informalities:
Regarding Claim 7 lines 2-3, “a drug delivery device, a drug delivery device” is grammatically incorrect, and should be amended to “a drug delivery device.”
Regarding Claim 8 line 2, “drug delivery device-comprising:” is grammatically unclear, and should be amended to “drug delivery device comprising:”.
Regarding Claim 13 line 5, “corresponding to a set dose respectively the amount of drug” should be amended to be “corresponding to a set dose respectively, the amount of drug” for grammatical correctness and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Draper (US 2016/0015902).
Regarding Claim 1, Draper teaches a dose capturing assembly (Fig. 3, (104)) adapted to be releasably attached ([0036] wherein the device second housing part (106) can be detachably connected to dose capturing assembly first housing part (104)) to or formed integrally with a drug delivery device (Fig. 1a, (100)), the drug delivery device comprising: 
-a housing (Fig. 1a, (106)), 
-a drug reservoir or structure for receiving a drug reservoir (Fig. 1b, (116)), 
-drug expelling structure comprising a rotatable dose setting member allowing a user to set a dose amount of drug to be expelled ([0038] wherein (104) contains the drug dose setting and delivery (mechanism) expelling structure), 
-an actuation member actuatable between a first and a second state, the first state allowing a dose amount to be set, the second state allowing the drug expelling structure to expel a set dose. Draper [0039] teaches wherein in a first state a user is able to rotate the drug dial (108) to set a drug dose to be delivered; then once the drug dose has been set by rotation of the rotatable dial (108), the device actuation member has a second state allowing delivery of the set drug dose to occur), and 
-an indicator with indicia (the indicator being (302, 304), where Fig. 4 shows indicia on track (400) of (302), and, Fig. 6 has indicia (600, 602) on (304)) adapted to display the set dose amount during dose setting ([0053] wherein indicia can include Arabic numerals to [0054] show drug dose which has been dialed), and to display the remaining dose amount to be expelled during drug expelling ([0043] wherein a display (210) may be provided including information such as the drug dose which has been set and/or delivered and similar additional information), the dose capturing assembly comprising: 
-a camera adapted to capture an indicia-containing image of the indicator ([0044] first and second optical sensors (212, 214) ‘capture images of printed images or patterns which are optically encoded information’. As applicant defines in their specification pg. 14, a camera (221) is an “image capture device”, and as the optical sensors taught by Draper are [0044] configured to capture images, Draper therefore teaches (212, 214) as cameras), and 
-processor structure ([0043] a (microprocessor) processor structure (202) communicates with (212, 214)) adapted to: (a) determine the value of a captured image using a first image analysis process, the value corresponding to the set dose amount, and (b) if the determined value belongs to a pre-defined group of values, then confirm the determined value based on a second image analysis process, wherein for a given value from the pre-defined group of values one or more partial image areas and an associated nominal content thereof are pre-defined, each nominal content being different from the value of a captured image using the first image analysis process, the second image analysis process comprising the steps of: (i) for a given value from the pre-defined group of values compare the captured content of the partial image areas with the nominal content, and (ii) if the captured content corresponds to the nominal content, then confirm the determined value based on the second image analysis process. Draper [0053] teaches (a) determining the value of a captured image using a first image analysis process, the value corresponding to the set dose amount ([0053-0054] track (400) has a series of encoded images which correspond to a drug dose which has been dialed), and 
Draper [0055] teaches (b) if the determined value belongs to a pre-defined group of values, then confirm the determined value based on a second image analysis process, wherein for a given value from the pre-defined group of values one or more partial image areas and an associated nominal content thereof are pre-defined, each nominal content being different from the value of a captured image using the first image analysis process (Fig. 6 and [0055] wherein incremental optical code (600, 602) is marked on an outer surface of the dialing sleeve (304), and (214) detects the series of equally spaced marks (600, 602). [0058] then teaches the images captured by (214) at predetermined intervals, of which said nominal content may be different from what is measured by the first optical sensor (212)).

Regarding Claim 2, Draper teaches the dose capturing assembly as in claim 1, further comprising: -an electronically controlled display ([0037] wherein the display (210) may be an LCD electronic display) adapted to display a set dose amount ([0043] wherein the display (210) can display adapted to display a drug dose (dose amount) which has been set), wherein the processor structure (202) is adapted to: 
(i) control the display to show a confirmed value ([0042] wherein the (processor structure) microprocessor (202) receives information from optical sensors (212, 214) to determine the drug dose which has been set, to display said dose), and 
(ii) control the display to show an error indication if the determined value is not confirmed ([0043] wherein one or more warning signs (error indications) and the like are also displayed on the display (210)).

Regarding Claim 3, Draper teaches the dose capturing assembly the dose capturing assembly as in claim 1, wherein the processor structure (202) is adapted to determine an expelled dose amount based at least in part on confirmed values ([0043] wherein the (processor structure) microprocessor (202) receives measurements from optical sensors (212, 214) to determine the drug dose which has been delivered (expelled dose amount) based at least in part on confirmed values measured by (212, 214)).

Regarding Claim 4, Draper teaches the dose capturing assembly as in claim 1, wherein the first image analysis process is template matching and the determined value is a rotational position of the indicator member. Draper [0053] teaches template matching of encoded images, where each image encodes information, such as a maximum of 80 units of medicament. Further, the series of 81 encoded images encode positions 0 to 80 on track (400) of the number sleeve (302). [0054] teaches the first image analysis process occurs when the first optical sensor (212) captures these encoded images on number sleeve (302), then relays the signals to the (processor structure) microprocessor (202) which employs software stored in the ROM (204) consulting a table stored in (204) to determine the content of each image and identify a corresponding rotational position of the encoded number sleeve (302) and hence to a drug dose which has been dialed.

Regarding Claim 5, Draper teaches the dose capturing assembly as in claim 1, wherein the first image analysis process is an OCR process. Draper [0053] and Fig. 5 teaches wherein the process is an image-analysis process using image capture, or “optical character recognition”, to determine the encoded image’s four quadrants. 
Further, the determined value is a numerical value corresponding to a rotational position of the indicator member, as Draper [0054] teaches the optical sensor (212) captures images which are sent to processor structure (202) which has software stored on its ROM (204), that software including a table which relates the content of each image to a rotational position of the number sleeve (302) and hence to a drug dose which has been dialed.

Regarding Claim 6, Draper teaches the dose capturing assembly as in claim 2, further comprising a sensor assembly (212, 214) adapted to detect rotational movement of the dose setting member. Draper [0044] teaches the optical sensors (212, 214) send signals to processor structure (202) which determines whether first and second rotatable components are rotating, and determines a rotational position of each of the first and second rotatable components), 
wherein the processor structure (202) is adapted to: (i) determine if the determined value belongs to a second pre-defined group of values ([0054] the signals received by (202) determine a value, which (202) then consults a table stored in the ROM (204) to a drug dose which has been dialed), and 
(ii) if the determined value belongs to the second pre-defined group of values, then turn the display into an operating state ([0045] wherein user inputs occur in the form of hardware or software keys, communicating with information stored in the ROM (204), and where the ROM (204) is part of the processor structure (202). The processor structure (202) uses the display (210) to interact with the user for one or more user inputs).

Regarding Claim 12, Draper teaches the dose capturing assembly as in claim 1 formed integrally with the drug delivery device ([0040] wherein circuitry (200) comprises the first and second optical sensors (212, 214)).

Regarding Claim 13, Draper teaches the dose capturing assembly formed integrally with the drug delivery device as in claim 12, wherein: - the indicator is in the form of a tubular indicator member having an outer surface and being adapted to rotate relative to the housing during dose setting ([0043] wherein a display (210) may be provided including information such as the drug dose which has been set and/or delivered and similar additional information) 
and dose expelling corresponding to an axis of rotation, the amount of rotation corresponding to a set dose respectively ([0039] the rotatable dial (108) allows a drug dose to be set by rotation) the amount of drug remaining to be expelled from a reservoir by the expelling structure. Draper [0078] teaches wherein a user may delivery only a part of a dose and may dial the remaining dose out for delivery, thus the amount of drug remaining to be expelled from a reservoir can be expelled by the expelling structure;
the indicator member having an initial rotational position corresponding to no dose amount being set ([0075] the drug delivery device has a zero (no) dose amount position which the drug delivery device returns to after delivery), 
a pattern being arranged circumferentially or helically on the indicator member outer surface and comprising a plurality of first indicia (Fig. 4, having a pattern (400) arranged helically on the indicator member (302)), 
the currently observable first indicia indicating to a user the size of a currently set dose amount of drug to be expelled ([0076] wherein the indicia value is interpreted by the processor structure (202) to determine the value of the current dose dialed, and this value can be displayed on the display (210)), and 
- the housing (Fig. 3, (300)) comprises a window allowing a user to observe a portion of the indicator member ([0037] wherein the display (210) may be located under display window (112) which covers recess (114), and [0076] wherein the dose amount may be displayed by (210)).
Regarding Claim 14, Draper teaches the dose capturing assembly formed integrally with the drug delivery device as in claim 13, wherein the dose capturing assembly is adapted to capture an image of the first indicia ([0054] wherein first optical sensor (212) is configured to capture the images and relay signals to the processor structure (202)).

Regarding Claim 15, Draper teaches the dose capturing assembly formed integrally with the drug delivery device as in claim 13, wherein: - the tubular indicator member comprises a second surface pattern being arranged circumferentially or helically on the indicator member inner or outer surface (Fig. 6, wherein there is a second surface pattern (600, 602) arranged circumferentially on the indicator member (304) outer surface) and comprising indicia in the form of code structures ([0055] incremental code structure comprising alternating black bands (600) and white bands (602) are the indicia on (304)), and 
- the dose capturing assembly is adapted to capture an image of the code structures ([0055] wherein second optical sensor (214) detects (304)’s markings (600, 602)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 2016/0015902) in view of Veasey et al., (US 2016/0082192).
Regarding Claim 7, Draper teaches the dose capturing assembly as in claim 1.
While Draper [0066] teaches an embodiment of the dose capturing assembly which is not only releasably attached to the drug delivery device, but can have part of the optical sensor set be part of an external device configured to be attached to the drug delivery device (100), Draper doesn’t explicitly teach the entire dose capturing assembly being in the form of an add-on device adapted to be releasably attached to a drug delivery device.
In related prior art, Veasey teaches a dose capturing assembly (Veasey Fig. 2, (2)) being in the form of an add-on device adapted to be releasably attached to a drug delivery device (Veasey [0050] wherein the dose capturing assembly (2) is removably attached to the injection device (1) as an add-on).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the dose capturing assembly of Draper, to be an add-on device adapted to be releasably attached to a drug delivery device, as taught by Veasey, for the motivation of an add-on system having benefits for reducing mistakes by the user of the injection device, reduction of handling steps, and the add-on device providing guidance for the next dose based on the last dose injected (Veasey [0109]).

Regarding Claim 8, Draper teaches a combination of an add-on device (Fig. 1a, (104)) and a drug delivery device (Fig. 1a, (106)), the drug delivery device-comprising: 
-a housing (Fig. 1a, (106)), 
-a drug reservoir or structure for receiving a drug reservoir (Fig. 1b, (116)), 
-drug expelling structure comprising a rotatable dose setting member allowing a user to set a dose amount of drug to be expelled ([0038] wherein (104) contains the drug dose setting and delivery (mechanism) expelling structure), 
-an actuation member actuatable between a first and a second state, the first state allowing a dose amount to be set, the second state allowing the drug expelling structure to expel a set dose. Draper [0039] teaches wherein in a first state a user is able to rotate the drug dial (108) to set a drug dose to be delivered; then once the drug dose has been set by rotation of the rotatable dial (108), the device actuation member has a second state allowing delivery of the set drug dose to occur), and 
-an indicator (the indicator being (302, 304), where Fig. 4 shows indicia on track (400) of (302), and, Fig. 6 has indicia (600, 602) on (304)) adapted to display the set dose amount during dose setting ([0053] wherein indicia can include Arabic numerals to [0054] show drug dose which has been dialed), and to display the remaining dose amount to be expelled during drug expelling ([0043] wherein a display (210) may be provided including information such as the drug dose which has been set and/or delivered and similar additional information).
While Draper [0066] teaches an embodiment of the dose capturing assembly which is not only releasably attached to the drug delivery device, but can have part of the optical sensor set be part of an external device configured to be attached to the drug delivery device (100), Draper doesn’t explicitly teach the entire dose capturing assembly being in the form of an add-on device.
In related prior art, Veasey teaches a dose capturing assembly (Veasey Fig. 2, (2)) being in the form of an add-on device adapted to be releasably attached to a drug delivery device (Veasey [0050] wherein the dose capturing assembly (2) is removably attached to the injection device (1) as an add-on).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the dose capturing assembly of Draper, to be an add-on device adapted to be releasably attached to a drug delivery device, as taught by Veasey, for the motivation of an add-on system having benefits for reducing mistakes by the user of the injection device, reduction of handling steps, and the add-on device providing guidance for the next dose based on the last dose injected (Veasey [0109]).

Regarding Claim 9, Draper in view of Veasey teaches the modified combination of an add-on and a drug delivery device, as in claim 8, wherein the drug expelling structure further comprises: - a piston rod (Draper Fig. 3, (314)) adapted to engage and axially displace a piston (Draper Fig. 1b, annotated below, (314*)) in a loaded cartridge (Draper Fig. 1b, (116)) in a distal direction to thereby expel a dose of drug from the cartridge (Draper [0052] wherein medicament is expelled from the drug cartridge (116) by movement of (piston rod) spindle (314)), 

    PNG
    media_image1.png
    134
    422
    media_image1.png
    Greyscale

- a rotatable drive member (Draper [0052] rotatable drive sleeve (316)). 
Draper and Veasey is silent to having a drive spring coupled to a drive member. 
In another embodiment of Draper, Draper [0063] teaches wherein a drive spring is provided in communication with the rotatable dial (702); when the drive spring returns to its original position, it forces a spindle (drive member) to advance into the drug cartridge and thereby cause expulsion of a medicament from the drug cartridge. Thus, Draper teaches the drive spring coupled to the drive member, the dose setting member allowing a user to simultaneously set a dose amount to be expelled and strain the drive spring correspondingly by rotation of the drive member to a set position (Draper [0063]), wherein the strained drive spring is released to rotate the drive member to expel the set dose amount when the actuation member is actuated from the first to the second state.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the rotatable dial of Draper and Veasey, to include a drive spring coupled to the drive member which allows a user to employ the dose setting member to simultaneously set a dose amount and strain the drive spring correspondingly by rotation of the drive member to a set position, the spring being released to rotate the drive member to expel the set dose amount when the actuation member is actuated from the first to the second state; all as taught by the Fig. 7 embodiment of Draper, for the motivation of allowing a user to grasp and twist the rotatable dial to set a dose without the rotatable dial moving axially (to dispense a dose) (Draper [0068]). In this way, a dose may only be delivered when the user depresses a dose delivery button which the rotatable dial may house (Draper [0064]).

Regarding Claim 10, Draper in view of Veasey teaches the modified combination of an add-on device and a drug delivery device as in claim 8, wherein: - the indicator is in the form of an indicator member having an outer surface and being adapted to rotate relative to the housing during dose setting (Draper [0043] wherein a display (210) may be provided including information such as the drug dose which has been set and/or delivered and similar additional information) 
and dose expelling corresponding to an axis of rotation, the amount of rotation corresponding to a set dose respectively (Draper [0039] the rotatable dial (108) allows a drug dose to be set by rotation) the amount of drug remaining to be expelled from a reservoir by the expelling structure. Draper [0078] teaches wherein a user may delivery only a part of a dose and may dial the remaining dose out for delivery, thus the amount of drug remaining to be expelled from a reservoir can be expelled by the expelling structure;
the indicator member having an initial rotational position corresponding to no dose amount being set (Draper [0075] the drug delivery device has a zero (no) dose amount position which the drug delivery device returns to after delivery), 
a pattern being arranged circumferentially or helically on the indicator member outer surface and comprising a plurality of first indicia (Draper Fig. 4, having a pattern (400) arranged helically on the indicator member (302)), 
the currently observable first indicia indicating to a user the size of a currently set dose amount of drug to be expelled (Draper [0076] wherein the indicia value is interpreted by the processor structure (202) to determine the value of the current dose dialed, and this value can be displayed on the display (210)), and 
- the housing (Draper Fig. 3, (300)) comprises a window allowing a user to observe a portion of the indicator member (Draper [0037] wherein the display (210) may be located under display window (112) which covers recess (114), and [0076] wherein the dose amount may be displayed by (210)).

Regarding Claim 11, Draper in view of Veasey teaches the modified combination of an add-on device and a drug delivery device as in claim 10, wherein the dose capturing assembly is adapted to capture an image of the indicator indicia (Draper [0054] wherein first optical sensor (212) is configured to capture the images and relay signals to the processor structure (202)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783